Citation Nr: 1514918	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for a right shoulder scar.  

2.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a right shoulder arthroscopy, beyond January 1, 2012.  

3.  Entitlement to an extension of special monthly compensation (SMC) benefits based on housebound criteria, beyond January 1, 2012.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The December 2011 rating decision granted a separate 0 percent rating for a right shoulder scar, effective September 2011; granted a temporary total rating for a right shoulder arthroscopy, effective September 14, 2011, and assigned a 30 percent rating for chronic right shoulder strain thereafter, effective January 1, 2012; and granted SMC based on housebound criteria, effective September 14, 2011 to January 1, 2012.  In March 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2013.  A July 2012 Appeals Review/Deferral indicated that the Veteran was only disagreeing with the rating for the right shoulder scar, and therefore the issue of entitlement to an increased rating for chronic right shoulder strain is not before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a right total knee replacement has been raised by the record in a February 2015 statement in the Veteran's electronic file.  This issue, which also infers a claim for an increase rating for the service-connected right knee degenerative joint disease under Diagnostic Code 5055, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for appropriate consideration and handling in the first instance and is not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder scars are 4 cm in length and 1 cm in width, and 2 cm in length and 1 cm in width; they are not painful, unstable, deep, nonlinear, or productive of functional impairment. 

2.  As of January 1, 2012, the Veteran's right shoulder disability has not been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgeries performed in September 2011 and October 2011.

3.  As of January 1, 2012, the Veteran has not been substantially confined to his house because of his service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

2.  The criteria for an extension beyond January 1, 2012, of a temporary total rating based on a need for convalescence following a right shoulder arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

3.  The criteria for an extension beyond January 1, 2012, of SMC benefits based on housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, with respect to the issue of an increased initial rating, the appeal arises from the initial award of service connection.  Additionally, regarding the issues for a temporary total rating and for SMC based on housebound criteria, the Veteran is disagreeing with the end date of the awards and requesting extensions of the temporary total rating and SMC benefits.  As these are downstream issues, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the November 2011 and August 2012 VA examinations (with December 2012 addendum) conducted in connection with the claims are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disabilities.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's disability is rated under Diagnostic Code 7805, which contemplates other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014). 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  (There is no Diagnostic Code 7803).  Diagnostic Code 7800 evaluates scars of the head, face, and neck.  A 10 percent rating is assigned for scars with one characteristic of disfigurement.  A 30 percent disability rating assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014). 

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.  

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014). 

Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014). 

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 

In a September 2011 private medical report, the Veteran was found to have a proximal right shoulder scar that was well-healed without inflammation or induration.  There was no significant tenderness on the site.  

On VA examination in November 2011, the Veteran was noted to have undergone a right rotator cuff tear with repair in September 2011.  The examiner found that the Veteran had a scar related to the right rotator cuff repair, but determined that the scar was not painful and/or unstable.  He also found that the total area of the scar was not greater than 39 square cm (6 square inches).  

At an August 2012 VA examination, the Veteran reported that if he bumped his right shoulder scar, it was tender.  He was diagnosed with right shoulder scar, status post rotator cuff repair, and right shoulder scar, status post rotator cuff repair, status post infected shoulder.  Examination revealed that the Veteran's scars of the trunk or extremities were not painful, unstable, or due to burns.  The Veteran had a right superior shoulder scar that was 4 cm X 1 cm and well-healed, as well as a right anterior shoulder scar that was 2 cm X 1 cm and well-healed.  The examiner found that the scars did not result in limitation of function or impact the Veteran's ability to work.  

Based on the above, the Board finds that the Veteran is not entitled to a separate rating for any disabling effects under Diagnostic Code 7805, as the August 2012 examiner concluded there were no functional limitations caused by the scars.   

The Board has also considered the Veteran's right shoulder scar under Diagnostic Codes 7800, 7801, 7802, and 7804.  However, the Board finds that an initial compensable rating cannot be assigned under any of these diagnostic codes.  Diagnostic Code 7800 is inapplicable, as it only pertains to scars of the head, face, and neck.  Moreover, an initial compensable rating is not warranted under Diagnostic Codes 7801, 7802, or 7804, as the Veteran's scars were not found to be deep, nonlinear, unstable, or painful.  Despite the Veteran's assertion that his right shoulder scar was tender if he bumped it, the medical findings in September 2011, November 2011, and August 2012 consistently show that his scars were not tender or painful.  The medical evidence also consistently demonstrates that the Veteran's right shoulder scars were well-healed.  Additionally, the August 2012 examiner found the two right shoulder scars to be 4 cm in length and 1 cm in width, and 2 cm in length and 1 cm in width.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable rating for his right shoulder scar under Diagnostic Codes 7800-7805.  

The Board concludes that the symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right shoulder scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 0 percent rating for his right shoulder scar contemplated his subjective complaints of tenderness when the scar was bumped.  There was no evidence that the superficial right shoulder scar was unstable, nonlinear, painful/tender, exceeded 39 square cm (6 square inches), or caused any functional impairment of the shoulder.  Therefore, the Veteran's subjective complaints were included in the 0 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Extension of Temporary Total Rating Under 38 C.F.R. § 4.30

The Veteran contends that an extension beyond January 1, 2012, of his temporary total rating for convalescence following right shoulder surgery is warranted because as of January 4, 2012, his physical therapy was still medically required, and he had to undergo physical therapy at home up to at least February 2, 2012. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30(a).  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014).   

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery. 

On September 14, 2011, the Veteran underwent right shoulder arthroscopy and extensive debridement of biceps tendon stump and glenoid labrum, mini open right rotator cuff repair type II massive rotator cuff tear, and right distal clavicle excision.  Following this surgery, the Veteran incurred a right shoulder postoperative deep wound infection, and on October 10, 2011, he underwent right arthroscopic lavage of glenohumeral joint with extensive debridement; open exploration, irrigation, and debridement of the surgical wound and superior aspect of the right shoulder; and removal of all implants, with 3 Mitek anchors being removed.  On October 12, 2011, the Veteran underwent right arthroscopic lavage, right open lavage, closure of right shoulder over Hemovac suction drain, and closure of right superficial wound over a Penrose drain.  A December 2011 rating decision granted a temporary total rating from September 14, 2011 to January 1, 2012.  

Private medical records dated from January 2012 to June 2012 show that the Veteran received physical therapy and post-surgical follow-up treatment for his right shoulder.  

In January 2012 progress notes, the Veteran's physical therapist consistently noted that he was pleased with the Veteran's progress.  On January 13, 2012, the Veteran was able to raise his arm above shoulder height.  A January 27, 2012 private medical record shows that the Veteran received follow-up treatment for his right shoulder disability and olecranon bursitis.  The Veteran stated that he had overall made marked progress since the last visit.  He reported minimal pain in the shoulder and was extremely happy with his results thus far.  He also indicated that the olecranon bursa had almost completely resolved.  Examination revealed excellent motion and fairly dramatic improvement since the last visit.  There was no significant crepitus or pain.  

In a February 2, 2012 progress note, the physical therapist indicated that the Veteran had been referred for 6 more weeks of physical therapy for 1-2 times a week and that he would also continue treatment with a home program.  On February 10, 2012, the Veteran reported that he felt something pop in his shoulder when he tried to do some lifting.  He maintained that he had initially experienced pain, but that the pain had started to go away a little bit in the last day or so.  A February 17, 2012 progress note reveals that the Veteran's shoulder was feeling much better, and that although the Veteran had been having problems last week, he had been able to progress since then.  

In a March 2012 medical report, the Veteran maintained that he was doing extremely well.  He stated that he was feeling good and had no pain whatsoever.  Examination revealed full range of motion of the shoulder without discomfort and good muscle strength.  The Veteran was neurovascularly intact distally.  The private physicians released the Veteran to full activities and noted that he could return to see them as needed.  The Veteran was advised to continue doing the strengthening exercises for his shoulder.  An April 20, 2012 medical report shows that the Veteran had mild right shoulder stiffness with improving range of motion.  The Veteran was advised to continue home exercise and a physical therapy home program.  The physician noted good progress made with respect to right shoulder pain and range of motion to date.  In an April 27, 2012 progress note, the Veteran's shoulder strength was found to have improved to enable him to do more activities overhead than previously noted.  The Veteran also reported having less pain than he did prior to surgery and was pleased with his progress.  A May 18, 2012 progress note shows that the Veteran had 152 degrees of shoulder flexion.  He was noted to still have limitations with shoulder flexion and abduction, but was otherwise doing well.  In June 2012, the Veteran contacted the clinic to report that he was unable to attend therapy that week.  However, the Veteran felt that he would be able to manage on his own with home exercises.  The physical therapist noted that the Veteran had a home exercise program that he would carry out 2-3 times a week and that he would contact the clinic if problems arose.  No further therapy was scheduled for the Veteran.  

On VA examination in August 2012, the Veteran reported that after his shoulder surgery, he underwent aquatherapy for 6-7 weeks followed by regular physical therapy through June 29, 2012.  He complained of problems with overhead work, twisting of jar lids, and opening door knobs.  He reported that he could not sleep on the right shoulder due to pain.  He indicated that his right shoulder was wonderful except when he was doing overhead work, which caused pain.  He also stated that he had weakness with lifting, especially above the shoulder level.  The Veteran was noted to work as a resource conservationist.  He reported that he had taken up golf again.  He maintained that he had flare-ups when working overhead or doing heavy lifting.  Examination revealed localized tenderness or pain on palpation of the right shoulder.  Muscle strength testing indicated that the Veteran had active movement against some resistance.  Range of motion testing showed 150 degrees flexion and 160 degrees abduction.  There was pain on all ranges of motion.  Upon repetitive motion, there was no additional limitation of motion, but the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and deformity.  External rotation/infraspinatus strength test and lift-off subscapularis test were positive.  The Veteran's residual signs and symptoms due to his shoulder surgery were noted to be shoulder pain with lifting and lying on the shoulder.  The Veteran was diagnosed with right shoulder strain, status post rotator cuff surgery, and status post right infected shoulder.  Regarding impact on work, the Veteran reported having difficulty lifting the bins of mail at his part-time contracting position.  He also complained of some aching in his right shoulder with prolonged typing.  In a December 2012 VA addendum opinion, the August 2012 examiner clarified that upon repetitive motion, the Veteran had no gross deformity of the right shoulder.  He explained that the Veteran had deformity of the shoulder on x-ray only.       

The objective medical evidence of record does not indicate the presence of severe postoperative residuals subsequent to January 1, 2012.  There is no medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  Indeed, the medical evidence shows that other than some pain, weakness, and limitation of motion in the right shoulder, the Veteran consistently made good progress in physical therapy.  While the Veteran experienced increased shoulder pain in February 2012 after something popped in his shoulder when he tried to do some lifting, the evidence shows that a week later, his shoulder was feeling much better, and he had been able to progress.  Although the Veteran received physical therapy from January 2012 through June 29, 2012, there is no evidence that the Veteran had required convalescence after January 1, 2012.  Indeed, while the Veteran had to undergo a home exercise program, he was not confined to his house, as he continued to attend his physical therapy sessions and follow-up medical appointments.  Further, despite having difficulty lifting the bins of mail at his part-time contracting position and experiencing some aching in his right shoulder with prolonged typing, the Veteran's right shoulder disability did not prevent him from working.  Finally, the most recent VA examination reveals that the Veteran's right shoulder disability was manifested by residuals of pain, limitation of motion, weakness, fatigability, and some functional impairment.  However, the Veteran described his shoulder as "wonderful" except when he was doing overhead work or lifting, and he reported that he had been able to take up golfing again.  Therefore, as the overall evidence shows that the Veteran did not require convalescence beyond January 1, 2012 for his right shoulder surgeries, an extension of a temporary total convalescent rating beyond January 1, 2012 is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Extension of SMC Benefits Based on Housebound Criteria

The Veteran contends that an extension beyond January 1, 2012, of his SMC based on housebound criteria is warranted.  

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id. 

The Board finds that the Veteran does not meet the eligibility requirements for housebound status after January 1, 2012.  As a result of the Board decision herein, an extension beyond January 1, 2012 of the Veteran's temporary total rating based on a need for convalescence following a right shoulder arthroscopy was denied.  Therefore, the Veteran does not have a single service-connected disability rated as total since January 1, 2012.  Although the Veteran is service-connected for posttraumatic stress disorder (PTSD), migraine headaches, chronic right shoulder strain, degenerative joint disease of the right knee, malaria, and right shoulder scar, none of these disabilities is rated as 100 percent disabling.  Thus, the general requirements for housebound status are not met. 

Moreover, the evidence of record does not reflect actual housebound status.  There is no evidence to indicate that the Veteran is housebound due to his service-connected disabilities alone.  He is not substantially confined, as a result of his service-connected PTSD, migraine headaches, chronic right shoulder strain, degenerative joint disease of the right knee, malaria, or right shoulder scar to his dwelling and the immediate premises; nor is he institutionalized due to his service-connected disabilities.  Indeed, as previously discussed, the Veteran was not confined to his house after January 1, 2012, as he continued to attend his right shoulder physical therapy sessions and follow-up medical appointments.  Further, the Veteran's August 2012 VA examination revealed that the Veteran was working at a part-time contracting position and that he had been able to take up golfing again.  

Therefore, as the overall evidence shows that since January 1, 2012, the Veteran does not have a single service-connected disability rated as total or meet the housebound status criteria, an extension of SMC benefits based on housebound criteria beyond January 1, 2012 is not warranted.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for a right shoulder scar is denied.  

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a right shoulder arthroscopy, beyond January 1, 2012, is denied.

Entitlement to an extension of SMC benefits based on housebound criteria, beyond January 1, 2012, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


